DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5, 6, 8-10, and 17-23 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-3, 5, 6, 8-10, and 17-23, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least 
a method of manufacturing an RFID tag assembly, the method comprising: 
providing a mounting base made of an electrically conductive material;
providing a passive mount-on-metal RFID tag, the RFID tag comprising an integrated circuit chip provided at a first position and an antenna provided on one side of the RFID tag; 
mounting the RFID tag on the mounting base with said one side of the RFID tag coupled to a first side of the mounting base, to form an RFID tag-mounting base sub-assembly;
providing a mold tool comprising a mold cavity shaped to form a cover of the RFID tag assembly and locating the RFID tag-mounting base sub-assembly within the mold cavity such that a void defining the cover is formed between the mold tool and the RFID tag-mounting base sub-assembly; and 
delivering a substantially RF transparent material in a molten state into the void between the mold tool and the RFID tag-mounting base sub-assembly and allowing the substantially RF transparent material to cool into a solid state, to thereby form a cover 
wherein the substantially RF transparent material has a temperature in the molten state on delivery into the void that is higher than a maximum tolerable temperature of the integrated circuit chip and the substantially RF transparent material is delivered into the void at a second position removed from first position and 
wherein the mold tool is configured to cause the substantially RF transparent material to cool as it flows towards the first position such that the temperature of the substantially RF transparent material does not exceed the maximum tolerable temperature of the integrated circuit chip when the substantially RF transparent material reaches the first position;
wherein the antenna has a longitudinal axis and the mounting base additionally comprises a first end wall extending upwardly from the mounting base generally at one end of the longitudinal axis of the antenna and the mold tool comprises a delivery aperture at the second position, and wherein the substantially RF transparent material is delivered into the void through the delivery aperture such that the substantially RF transparent material is caused to flow into the void and around the RFID tag-mounting base sub-assembly towards the integrated circuit chip at the first position; and
wherein the mounting base comprises a second end wall extending upwardly from the mounting base generally at a second end of the longitudinal axis of the antenna and wherein the step of mounting includes mounting the RFID tag on the mounting base such that an end of the RFID tag closest to the first position is in contact with the second end wall so that the second end wall provides a heatsink during the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/TAE W KIM/Examiner, Art Unit 2887    

/THIEN M LE/Primary Examiner, Art Unit 2887